UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

TASSA M. COLEMAN,

Plaintiff,
v. Case No: 5:19-cev-34-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Tassa M. Coleman’s appeal from a final
decision of the Commissioner of the Social Security Administration (the “Commissioner’)
denying her application for Disability Insurance Benefits (“DIB”) and Supplemental Security
Income (“SSI”) after proceedings before an Administrative Law Judge (“ALJ”).' (See Doc. 1 at
2.) On January 10, 2020, the United States Magistrate Judge issued a report and recommendation
(the “Report and Recommendation”) recommending that the Commissioner’s decision be affirmed
(Doc. 24), to which Plaintiff filed objections (Doc. 25) and the Commissioner responded (Doc.
26).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 24) to which Plaintiff objected, it is hereby ORDERED and

ADJUDGED as follows:

 

‘ The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 20.)
1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
24) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida, this 3 day of March, 2020. _
G. KENDALL SHARP
SENIOR\UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record
